Citation Nr: 1754799	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and to include as secondary to service-connected disabilities.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) prior to June 27, 2013, and in excess of 40 percent thereafter.  

3.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy prior to June 23, 2011, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy prior to June 23, 2011, and in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  

6.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

7.  Entitlement to special monthly compensation (SMC) for aid and attendance.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 27, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016.

The Board reflects that the Veteran has been assigned a TDIU beginning June 27, 2013, which corresponds with the date on which he was first schedularly entitled to TDIU.  The Board reflects, however, that the claim of TDIU is part and parcel of a claim for increased evaluation, and therefore the Board has taken jurisdiction over the TDIU for the period prior to June 27, 2013, at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a respiratory/pulmonary disorder, entitlement to TDIU prior to June 27, 2013, and SMC for aid and attendance claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 27, 2013, the Veteran's lumbar spine disability did not result in forward flexion to 30 degrees or less, or any ankylosis of the lumbar spine; he did not have any incapacitating episodes due to his lumbar spine disability during that appeal period.  

2.  Beginning June 27, 2013, the Veteran's lumbar spine resulted in forward flexion limited to 25 degrees; however, during that appeal period, the Veteran did not have any ankylosis of his lumbar spine or to have at least 6 weeks of incapacitating episodes due to his lumbar spine disability.  

3.  The first factually ascertainable evidence of bilateral lower extremity radiculopathy during the appeal period is on April 8, 2011.  

4.  Throughout the appeal period, the Veteran's bilateral lower extremity radiculopathy most closely approximates moderate incomplete paralysis of the bilateral sciatic nerves; there does not approximate moderately severe, severe or complete paralysis of the bilateral sciatic nerves.  

5.  Prior to December 26, 2013, the Veteran's migraine headaches more closely approximate characteristic prostrating attacks averaging one in 2 months over the last several months rather than characteristic prostrating attacks averaging once a month over the last several months.

6.  Beginning December 26, 2013, the Veteran's migraine headaches are very frequent, completely prostrating attacks productive of a severe economic impairment.  

7.  Throughout the appeal period, the Veteran's hypertension is shown to be well-controlled by medication; his blood pressure readings are not predominantly 200 or more in systolic pressure or 110 or more in diastolic pressure.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 20 percent prior to June 27, 2013, for degenerative arthritis of the lumbar spine with IVDS have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2017).  

2.  The criteria for establishing an evaluation in excess of 40 percent for the period beginning June 27, 2013, for degenerative arthritis of the lumbar spine with IVDS have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2017).

3.  The criteria for establishing a 20 percent evaluation, but no higher, for right lower extremity radiculopathy, beginning April 8, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for establishing a 20 percent evaluation, but no higher, for left lower extremity radiculopathy, beginning April 8, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for establishing a 50 percent evaluation for migraine headaches, beginning December 26, 2013, but no earlier, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

6.  The criteria for establishing an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Evaluation for Lumbar Spine Disability 
with Bilateral Lower Extremity Radiculopathy

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran filed his claim for increased evaluation of his lumbar spine disability on April 20, 2011; the Board has therefore concentrated on the evidence since April 20, 2010, in conjunction with this decision.  See 38 C.F.R. § 3.400(o) (2017).  For the period prior to June 27, 2013, the Veteran's lumbar spine disability was evaluated as 20 percent disabling under Diagnostic Code 5237; beginning June 27, 2013, the Veteran's lumbar spine disability was assigned a 40 percent evaluation under Diagnostic Code 5243.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 through 5242) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2017).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the evidence of record, in an April 8, 2011 VA treatment record, the Veteran reported having pain across his entire lumbar area which sometimes radiated down both of his legs.  The Veteran was diagnosed with low back pain at that time; his pain medications were continued at that time.  

In a June 2011 statement, the Veteran indicated that his back pain had become more frequent and severe; he further indicated that he had problems standing, sitting and walking due to increased pain, soreness and numbness in his legs.  He reported needing help tying his shoes and washing his feet and back.  He indicated that he was sometimes unable to get out of bed due to his severe back pain and that he laid in bed most of the day due to back pain and medications.  He listed several medications that he takes for back pain, noting that they did not relieve his back pain.  

The Veteran underwent a VA examination of his lumbar spine disability in July 2011.  During the examination, the Veteran reported daily pain that lasted most of the day, several times per week.  The Veteran also reported increased pain with prolonged sitting, walking or driving longer than 5 minutes, and with any bending and lifting or twisting movements.  His pain was typically moderate and localized to his lumbar spine without radiation; he had been prescribed a cane for assisted balance due to a mildly antalgic gait due to his lumbar spine disability.  The Veteran denied any functional limitations in his ability to perform activities of daily living at that time; he also denied any incapacitating episodes in the past 12 months as prescribed by a physician.  

On examination, the examiner noted an April 2011 lumbar spine x-ray that revealed mild anterior spurring of the lower lumbar spine with normal disc spaces and without any spondylolysis or spondylolisthesis.  There was no definite evidence of tenderness.  The Veteran' had forward flexion to 60 degrees with pain beginning at 50 degrees; extension to 30 degrees with pain beginning at 20 degrees; right and left lateral flexion to 30 degrees with pain beginning at 20 degrees; and, right and left lateral rotation to 30 degrees with pain beginning at 20 degrees.  The examiner indicated that the Veteran was not further limited due to pain, fatigue, weakness or lack of endurance after repetitive testing.  There was also no definite evidence of muscle spasms, weakness, or tenderness, although there was objective evidence of painful motion as described.  There was no obvious loss of muscle tone, atrophy, or loss of strength.  The examiner noted there was no gross motor or sensory deficits on examination.  The Veteran was diagnosed with lumbosacral strain and mild degenerative disease of the lumbar spine.  

Finally, during the examination, the Veteran reported being an alarm system technician, who was laid off by the local school district in 2006.  The Veteran, however, asserted that he would have been unable to continue his employment at that time anyway, due to his lumbar spine symptomatology.  

In a November 2011 neurological examination, the Veteran reported paresthesias radiating down both of his lower extremities, right greater than left.  He also reported pain and weakness associated with the right leg, and paresthesias down his left leg.  On examination, the examiner noted diminished sensation in L5 dermatomal patterns bilaterally; no atrophy of his legs was noted on examination and his deep tendon reflexes were normal, although there was slight weakness in the left tibialis anterior muscle.  The examiner diagnosed the Veteran with moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy at that time.  

The Veteran underwent a VA examination for aid and attendance in August 2012, in which he reported he needed assistance for some activities of daily living, including washing his feet, preparing his meals, and doing household chores such as laundry and house cleaning due to his limitations resultant from his back.  The examiner, however, noted that the Veteran was not bedridden nor wheelchair bound as a result of his lumbar spine disability; in fact, the examiner noted he was able to drive himself to the appointment and that he did not need any nursing home facility placement or hospitalization.  

The Veteran underwent a work-related physical limitations test by Dr. P.S. in February 2010.  During that examination, the Veteran was not noted as being bedridden or prescribed bedrest, although the Veteran did report several limitations in his ability to sit, stand, walk, lifting/carrying, pushing and pulling, as well as other postural limitations such as using stairs, bending/stooping, etc.  

The Veteran reported that his back pain had become more frequent and severe in an August 2012 statement.  He also reported needing assistance bathing and dressing himself, as well as preparing his meals.  The Veteran's spouse indicated that she was helping him with bathing, dressing and cooking in August 2012 and February 2013 statements.  The Veteran also reported having severe back pain of his entire back, severe headaches and hypertension in a February 2013 statement; he also reported that he was at home resting most of the time and that he was unable to sit, stand or walk for any length of time.  The Veteran and his spouse also made similar statements in December 2013 and February 2016.

The Veteran underwent another VA examination of his lumbar spine in February 2013.  During the examination, he reported constant pain all day long, which limited his ability to sit, stand or walk for more than 5 to 10 minutes without increased pain.  The Veteran reported last working as a stocker for Target in 2006, and he left that position as a result of his lumbar spine disability.  He denied any flare-ups.  

On examination, the Veteran had forward flexion to 60 degrees; extension to 5 degrees; bilateral lateral flexion to 10 degrees; and bilateral lateral rotation to 10 degrees, with end point pain in all aspects of his range of motion.  The Veteran did not have any additional functional loss following repetitive motion and the examiner noted that he was not further impaired due to pain, fatigue, weakness, or lack of endurance; the Veteran, however, was noted to have less movement than normal and pain with movement.  The Veteran did not have localized tenderness or pain, guarding or muscle spasms.  Straight leg testing was negative bilaterally.  The Veteran was noted to have IVDS, although he did not have any incapacitating episodes over the last 12 months.  He used a cane and back brace constantly for locomotion at all times.  The examiner noted that a January 2012 Magnetic Resonating Imaging (MRI) scan revealed mild to moderate spondylotic change, most severe at the L4-5, where there was a diffuse annular bulge, moderate bilateral neural and foraminal lateral recess narrowing, and overall moderate spinal stenosis.  The examiner noted that the Veteran also had bilateral lower extremity radiculopathy, although neurological testing was not performed at that time.  

Finally, the examiner noted that there was no impact on his ability to perform his activities of daily living as a result of his lumbar spine disability.  The examiner noted that he no longer works as a stocker because of his back condition; she further found that the Veteran would be unable to perform any type of physical work as a result of his lumbar spine disability and that sedentary work would also be very difficult for him to perform as a result of his inability to sit, stand or walk for more than 5 minutes without having increased pain.  

In a March 2013 neurological examination focused on the Veteran's headaches, that VA examiner noted that a full neurological examination was performed.  The Veteran's sensation was slightly diminished in the distal extremities, although his coordination was intact.  His gait was also intact, although antalgic; he was able to tandem walk.  He had trace reflexes in his lower extremities.  

The Veteran underwent another VA examination of his peripheral nerves in December 2013, at which time he was diagnosed with bilateral lower extremity radiculopathy.  The Veteran reported moderate bilateral constant pain and mild bilateral numbness and paresthesias and/or dysesthesias; he denied bilateral intermittent pain.  On examination, the Veteran had normal muscle strength and there was no evidence of muscle atrophy; his reflexes were absent.  The Veteran's sensory examination of his bilateral upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1) were normal, although his foot/toes (L5) was decreased.  There was no trophic changes noted and his gait was normal.  The examiner found that the Veteran had mild incomplete paralysis of the bilateral sciatic nerves, although his other nerves were all normal.  The examiner found that the Veteran's lumbar spine and associated radiculopathy disabilities limited his ability to stand and walk.

The Veteran again underwent a VA examination of his lumbar spine in May 2014, at which time he was diagnosed with degenerative arthritis of the spine and IVDS.  The Veteran denied any flare-ups at that time.  On examination, his flexion was 30 degrees, with pain at 25 degrees; extension was to 5 degrees, with pain at 5 degrees; and, bilateral lateral flexion and rotation were all to 10 degrees, with pain at 10 degrees.  His range of motion measurements were unchanged following repetitive motion testing; the examiner did not find that the Veteran had any additional functional loss, including due to pain, weakness, fatigability, or incoordination following repeated use over time or after repetitive use.  The Veteran had mild tenderness at the midline of his lumbar spine, and he did not have any muscle spasms or guarding on examination.  There was no ankylosis of the spine shown on examination.  The examiner noted that the Veteran had IVDS with at least one week but less than two weeks of incapacitating episodes over the last 12 months.  

Neurologically, the Veteran's reflexes of the lower extremities were absent, and his muscle strength testing was either normal or 4 out of 5.  The Veteran's sensory examination of his bilateral upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1) were normal, although his foot/toes (L5) was decreased; straight leg raising testing was positive bilaterally.  The Veteran reported mild constant pain, numbness and paresthesias and/or dysesthesias and moderate intermittent pain, bilaterally.  The examiner found that the Veteran had moderate incomplete paralysis of the bilateral sciatic nerves.  

The examiner finally noted that the Veteran had to constantly use a cane for ambulation.  The examiner further noted the January 2012 MRI scan, discussed above.  The examiner concluded that the Veteran was affected in his ability to lift, carry, bend, walk, or stand, or seek or maintain significantly gainful employment.  

The Board has additionally reviewed the balance of the Veteran's VA treatment records.  Generally, those records demonstrate management of the Veteran's pain and medications associated with his lumbar spine disability; he was also prescribed physical therapy for a period of time during the appeal period.  The findings in the VA treatment records, however, are substantially similar to those noted in his VA examinations.  

Finally, the Veteran testified in his October 2016 hearing that he took Percocet for his lumbar spine pain; he had numbness and difficulty performing his activities of daily living such as walking, prolonged sitting or going up and down stairs.  He testified that he is usually in bed six days a week, although he tried to get out of bed and the house on Sundays.  The Veteran denied ever being prescribed bedrest by a physician, however.  He reported that physical therapy did not work because his pain was too severe.  The Veteran further indicated that he had very limited motion of his back and that his entire right leg was numb; he reported that he could feel his left leg, however.  

The AOJ has assigned the Veteran a 40 percent evaluation on June 27, 2013, under Diagnostic Code 5243; the AOJ assigned that date, as that was the date of his "claim," although the Board reflects that his increased evaluation for his lumbar spine disability was on appeal prior to receipt of any claim for increased evaluation on that date.  

Regardless, the Board reflects that the May 2014 examination afforded to the Veteran following receipt of his June 2013 statement that his lumbar spine disability had worsened demonstrated that forward flexion of his lumbar spine was limited to 25 degrees.  The Veteran was only shown to have at least one week of incapacitating episodes, but less than two weeks in the last year.  Therefore, the Board finds that the Veteran has been appropriately assigned a 40 percent evaluation since June 27, 2013, although that evaluation should have been assigned under Diagnostic Code 5237 rather Diagnostic Code 5243.  

The Board reflects that prior to June 27, 2013, the evidence of record does not demonstrate entitlement to an evaluation in excess than 20 percent.  During that period, the Veteran's forward flexion is shown to be greater than 30 degrees, even after factoring in the functional loss due to pain and other symptomatology.  Likewise, the Veteran's lumbar spine is not shown to be ankylosed at any time during the entire appeal period.  

Finally, for the period prior to June 27, 2013, the Veteran is not shown to have any incapacitating episodes; the Veteran has not provided any evidence that he was prescribed bedrest by a physician during that period, and the VA examiners prior to June 27, 2013, all found that there were no incapacitating episodes due to the Veteran's lumbar spine disability.  

After June 27, 2013, the May 2014 examiner indicated that he had at least one week but less than two weeks of incapacitating episodes.  Such does not commensurate to an evaluation in excess of 40 percent, as such requires 6 weeks or more of incapacitating episodes.

Insofar as the Veteran has asserted that he should be assigned higher evaluations than he is currently assigned for the periods prior and subsequent to June 27, 2013, due to bedrest and incapacitating episodes, the Board acknowledges the Veteran's statements that he is confined to his bed for six days a week.  However, as the Veteran admits, although he may stay in bed six days a week, such is not prescribed by a physician.  The Board, therefore, cannot find that such are incapacitating episodes on which to predicate an award for higher evaluations than currently assigned.  

Accordingly, the Board finds that the Veteran's 40 percent evaluation, effective June 27, 2013, is more appropriately assigned under Diagnostic Code 5237 rather than Diagnostic Code 5243.  However, the Board must deny his claim for increased evaluations for his lumbar spine in excess of 20 percent prior to June 27, 2013, and in excess of 40 percent thereafter, based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243.  

Turning to the Veteran's associated radiculopathy of his bilateral lower extremities, the Board reflects that the Veteran has been assigned 20 percent evaluations for his right and left lower extremity radiculopathy, respectively, beginning June 23, 2011, under Diagnostic Code 8520.  Implicit in those awards of benefits are noncompensable evaluations for those disabilities prior to that date.  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  

The above evidence demonstrates the Veteran's bilateral radiculopathy is shown to be moderate in nature and affecting his bilateral sciatic nerves throughout the appeal period.  There is no evidence of any moderately severe incomplete paralysis of either his right or left sciatic nerve during the appeal period.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.  

However, the Board does reflect that on April 8, 2011, the Veteran initially complained of neurological symptomatology of his bilateral lower extremities.  Accordingly, the Board finds that the assigned 20 percent evaluations for his bilateral lower extremity radiculopathy should be awarded beginning April 8, 2011, which is the first factually ascertainable date on which there was an increase in symptomatology.  See 38 C.F.R. § 3.400(o).  


Increased Initial Evaluation for Migraine Headaches

The Veteran was awarded service connection for his migraine headaches beginning on June 23, 2011; the Veteran has only appealed the assigned initial evaluation for his migraine headaches, which has been assigned a 10 percent evaluation under Diagnostic Code 8100 throughout the appeal period.  

Under Diagnostic Code 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The Veteran underwent a VA examination of his headaches in November 2011.  During the examination, he reported a history of headaches, noting that he had daily headaches, which were frontal in location and lasted an hour, at that time.  He denied any nausea, vomiting, or phonophobia.  He was diagnosed with non-prostrating migraine headaches at that time.  

The Veteran underwent another VA examination of his headaches in March 2013.  During the examination, he reported that his headaches began during service, although they were well-controlled with over-the-counter medications, such as Tylenol and Advil, at that time; however, over the last 2 or 3 years, his headaches have become worse, as well as more frequent, concomitant with a diagnosis of hypertension.  The examiner noted that over-the-counter medications no longer sufficed.  

On examination, the Veteran described his headaches as pounding and pressure over the left side of his head, lasting 2-3 hours at a time.  He needed to lie down and go to sleep in order for his headaches to go away; his headaches occurred up to 3 times a week.  The Veteran also reported that over-the-counter medications used to work, but now they do not.  The Veteran denied any non-headache symptoms, including prostrating attacks of non-migraine headache pain.  The examiner diagnosed the Veteran with migraine headaches with analgesia overuse syndrome.

With regards to effect on the Veteran's employment, the Veteran noted that he used to work at a school district installing cameras and security systems; he estimated that he lost 4 days of work a month to his headaches when he was last working in 2006.  The examiner noted that he had since retired and that his headaches do not significantly impact the Veteran's ability to perform activities of daily living.  The examiner concluded that the Veteran's headaches did not impact his ability to work.  

The Veteran underwent a third VA examination of his headaches on December 26, 2013.  At that time, he reported having headaches twice a week in 1984, but now has headaches 4 times a week, which were 8 out of 10 migraines.  He reported having headache pain that was pulsating or throbbing head pain, lasting less than a day over both sides of his head.  He denied any non-headache symptoms.  On examination, the examiner found the Veteran did not have any prostrating attacks of migraine headache pain and that the headaches did not impact his ability to work; the examiner did, however, opine that his headaches had worsened in 2013.  

In a February 2016 statement, the Veteran indicated that he was experiencing severe headaches on a daily basis.  

Finally, the Veteran underwent a VA examination of his headaches in February 2016.  The Veteran reported having migraine headaches every day, which were 4-8 out of 10 in severity.  He additionally reported sensitivity to light and sound associated with his headaches; his symptoms lasted less than a day.  On examination, the Veteran's neurological examination was normal; the examiner found the Veteran did not have any prostrating attacks of migraine headache pain, but rather had diffuse non-prostrating headaches of unchanged severity.  The examiner finally concluded that the headaches did not impact the Veteran's ability to work.  

The Board has additionally reviewed the Veteran's VA treatment records; generally, those records do not show any treatment for his headaches other than management of his medications.  

Finally, in his October 2016 hearing, the Veteran reported that he had severe headaches seven days a week; he described his headaches as being on both sides of his head with pulsating and throbbing head pain.  However, although he was in bed six days a week, the Veteran testified that such was due to his back and leg pain and not his headaches.  The Veteran further testified that he had sensitivity to light and sound during his headaches.  During his headaches, the Veteran reported that he usually laid in bed and tried to prop his head up, took medications, occasionally used a compress, and generally just tried to lay still and quiet.  Finally, the Veteran reported that his headaches had increased approximately two years prior, most notably over the past 8 to 10 months; he reported that over time his symptomatology had become more severe and more frequent.  

Based on the foregoing evidence, the Board finds that a 50 percent evaluation for his headaches is warranted beginning December 26, 2013-the date of his examination.  Specifically, on that date, the Veteran's headaches were shown to be severe and approximately 4 times a week.  The Board reflects that it appears that the Veteran's headaches would be productive of a severe economic impairment based on the severity and frequency of his headaches as documented in the December 2013 examination report.  Finally, the examiner indicated at that time that the Veteran's headaches had worsened since his last examination; his testimony further documented that the increase in symptomatology worsened at approximately the same time as the findings of worsening by the December 2013 examiner.  

Prior to December 26, 2013, however, the Board finds that a higher evaluation is not warranted.  The Veteran is not shown to have any prostrating headache attacks, and his headaches of a non-prostrating nature occurred at most three times a week, lasting at most 3 hours.  

Based on the examiners' findings in the November 2011 and March 2013 examinations, the Board finds that the Veteran's headaches are more closely approximate to characteristic prostrating attacks averaging one in 2 months over the last several months rather than characteristic prostrating attacks averaging once a month over the last several months.  Accordingly, a 50 percent evaluation for the Veteran's headaches is warranted, beginning on December 26, 2013, but not prior to that date, based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  


Increased Evaluation for Hypertension

The Veteran filed his claim for increased evaluation of his hypertension on April 20, 2011; the Board has therefore concentrated on the evidence since April 20, 2010, in conjunction with this decision.  See 38 C.F.R. § 3.400(o).  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his hypertension, assigned under Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Veteran underwent a VA examination of his hypertension in June 2011.  The Veteran reported taking oral medication to control his hypertension since military service.  The Veteran denied any symptoms of hypertension at that time, as well as any history of ischemic heart disease, congestive heart failure, chronic renal insufficiency, or strokes.  He was noted to two hydrochlorothiazide and Zestril daily to control his hypertension; he denied any side effects due to those medications.  On examination, the Veteran had blood pressure readings of 120/70, 124/76, and 124/72.  The examiner noted there were no signs of congestive heart failure on examination.  The examiner noted that the Veteran was unemployed since the summer of 2007; his last job was working for a local school district as a fire alarm technician.  The examiner concluded that the Veteran had mild hypertension without end organ damage, and that his hypertension had no effect on his occupational functioning or activities of daily living.  

The Veteran underwent another VA examination of his hypertension in December 2013.  At that time, the examiner noted that the Veteran treated his hypertension with lisinopril.  On examination, the Veteran had the following blood pressure readings: 137/89, 131/83, and 127/72.  Laboratory testing noted essential hypertension with normal renal function in 2013.  The examiner noted that the Veteran's hypertension was controlled with medication and concluded that his hypertension did not impact his ability to work.  

Finally, the Veteran underwent a VA examination of his hypertension in February 2016.  The examiner noted that the Veteran's blood pressure was well-controlled with medication; he took lisinopril at that time.  On examination, the Veteran had the following blood pressure readings: 138/90, 127/84, and 120/75.  The examiner noted that the Veteran had a normal cardiovascular system on examination, with any murmur.  Laboratory testing showed normal renal functioning, and the Veteran's chest x-ray was also normal.  The examiner concluded that the Veteran's hypertension did not impact his ability to work, noting that his hypertension was presently controlled and there was no change in severity of that disability.  

The Board has additionally reviewed the Veteran's VA treatment records; those records generally demonstrate that his hypertension was well-controlled with medication throughout the appeal period.  In particular, the Board notes that the predominance of the Veteran's systolic pressure is not 200 or more and his diastolic pressure is not 110 or more throughout those records.  

Finally, in his October 2016 hearing, the Veteran reported that he takes medication for his hypertension and that his hypertension was controlled.  He stated that he self-checks his pressure at home, and that it is as high as 140 or 150; he did not indicate whether he was referring diastolic or systolic pressure at that time.  

Based on the foregoing evidence, the Board finds that a higher evaluation for the Veteran's hypertension is not warranted.  The Veteran's hypertension is shown to be well-controlled by medication throughout the appeal period.  Furthermore, the Veteran's predominance of his blood pressure readings is not shown at any time during the appeal period to be 200 or more for systolic pressure or 110 or more for diastolic pressure.  The Board acknowledges that the Veteran's statements during his hearing and the ambiguity of those statements; however, when read with the other evidence of record, it is clear that he was referring to his systolic pressure (the top number) readings in his statements that his pressure gets to 140 or 150.  Therefore, the Board reads the Veteran's statements in his October 2016 to be consistent with the medical evidence of record.  

Accordingly, as the Veteran's hypertension is not shown to be predominantly 200 or more for systolic pressure or 110 or more for diastolic pressure at any time during the appeal period, the Board must deny an increased evaluation for the Veteran's hypertension based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  


ORDER

An evaluation in excess of 20 percent prior to June 27, 2013, for the degenerative arthritis of the lumbar spine with IVDS is denied.  

An evaluation in excess of 40 percent for the period beginning June 27, 2013, for degenerative arthritis of the lumbar spine with IVDS is denied.  

A 20 percent evaluation, but no higher, for right lower extremity radiculopathy is granted for the period from to April 8, 2011 through June 22, 2011, subject to regulations governing the disbursement of monetary benefits.  

A 20 percent evaluation, but no higher, for left lower extremity radiculopathy is granted for the period from to April 8, 2011 through June 22, 2011, subject to regulations governing the disbursement of monetary benefits.  

A rating higher than 20 percent is denied for left lower extremity radiculopathy for all periods on appeal.

A rating higher than 20 percent is denied for right lower extremity radiculopathy for all periods on appeal

A 50 percent evaluation for migraine headaches, beginning December 23, 2013 but no earlier, is granted, subject to regulations governing the disbursement of monetary benefits.  

An evaluation in excess of 10 percent for hypertension is denied.  


REMAND

A review of the Veteran's VA treatment records documents that he has a current diagnosis of COPD.  During his October 2016 hearing, the Veteran testified that his respiratory symptomatology began many years after service and did not begin during service; further, the Veteran stated that he did not think his respiratory symptoms were related to military service.  However, the Veteran did assert that his chronic pain associated with his service-connected disabilities was making his respiratory disorder worse.  

Consequently, as the Veteran has raised a secondary service connecdtion / aggravation theory in this case and no VA examination of his claimed respiratory disorder has been afforded to him, the Board finds that a remand is necessary in order to afford him a VA examination at this time.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the TDIU claim, the Veteran does not meet the schedular criteria for an award of TDIU in the first instance prior to June 27, 2013.  However, the Board reflects that the evidence documented above demonstrates that the Veteran may be unemployable as a result of his service-connected disabilities prior to that date.  Accordingly, the Board finds that a remand is necessary in order to refer this case to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b).  

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to the SMC claim, the Board reflects that such is inextricably intertwined with the above remanded claims and that claim must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's respiratory/pulmonary disorders are related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All diagnostic testing deemed necessary, including a pulmonary functions test (PFT), should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any respiratory/pulmonary disorders found, to include chronic obstructive pulmonary disease (COPD) and/or emphysema.  

The examiner should then opine whether the Veteran's respiratory/pulmonary disorders, including COPD, at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  In so discussing, the examiner should discuss the Veteran's smoking history, as well as his history of second-hand exposure to his wife's smoking.

The examiner should then opine whether his respiratory/pulmonary disorders is at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's assertions that his chronic pain associated with his service-connected disabilities worsens/aggravates any pulmonary disability.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  The AOJ shall refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period prior to June 27, 2013.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a respiratory/pulmonary disorder, entitlement to TDIU prior to June 27, 2013, and entitlement to SMC for aid and attendance.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


